ORDER
PER CURIAM.
Stephen Daniels appeals a judgment entered after a jury trial convicting him of murder in the second degree, Section 565.021, RSMo (1994), and armed criminal action, Section 575.015 RSMo (1994). On appeal, Daniels argues that the trial court erred in refusing his request for a voluntary manslaughter instruction.
We have reviewed the briefs of the parties, the legal file and the record on appeal and find the claim of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. Judgement affirmed in accordance with Rule 30.25(b).